Citation Nr: 1618062	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  07-27 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a seizure disorder, to include as secondary to service-connected headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to July 1997.  Among his awards is the combat action ribbon. 

This case came before the Board of Veterans' Appeals (the Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2010, the Veteran presented testimony before the undersigned in a Travel Board hearing sitting at the RO. A copy of the transcript has been associated with the claims folder. 

In August 2010, January 2012, July 2014 and August 2015 the Board remanded this matter for further development.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.


FINDING OF FACT

The Veteran's seizure disorder disability was not manifest in service, was not manifest within one year of separation, is not related to service and is not directly related to, or aggravated by the service-connected headache disability.


CONCLUSION OF LAW

Entitlement to service connection for a seizure disorder, to include as secondary to headaches is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

The RO provided notice to the Veteran in a September 2015 letter that explained what information and evidence was needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The September 2015 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

After issuance of the September 2015 letter, and opportunity for the Veteran to respond, the March 2016 supplemental statement of the cases (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  

Per the August 2015 remand instructions, the September 2015 letter provided the Veteran with the criteria needed to substantiate his claim for service connection for seizures as secondary to his service-connected headaches.  In light of the above, the Board finds that the RO substantially complied with the August 2015 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations in October 2007, August 2010, January 2012 and September 2014.  While previous Board remands determined that the October 2007, August 2010 and January 2012 VA examinations were inadequate, the report of the September 2014 VA examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the September 2014 VA examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2015); Barr, 21 Vet. App. at 312.

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf as well as the Board's hearing testimony.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  

Lastly, as noted above, VA afforded the Veteran a hearing on appeal in March 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Acting Veterans Law Judge (AVLJ) identified the issue on appeal, asked questions and elicited testimony in order to substantiate the claim, and accepted testimony on the matter of nexus.  The AVLJ inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by his representative.  The hearing focused on the elements necessary to substantiate the claim.  Thus, there was substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include epilepsies and other organic diseases of the nervous system, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements for certain chronic disabilities such as seizures is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

Factual Background and Analysis

The Veteran's service treatment records showed no complaints or treatment for a seizure disability.  

A February 2006 hospital note indicated that the Veteran had fainted and hurt his nose and neck.

The Veteran underwent a VA examination for his spine in August 2006.  The examiner noted that the Veteran had a fainting spell in May 2005 and was subsequently diagnosed with epilepsy.  In all he had experienced four seizures.

An October 2006 private neurology note indicated that the Veteran had headaches with a loss of consciousness but seizures could not be proven.  It was noted that in 2000 the Veteran had a slight syncopal episode.

The Veteran underwent a VA examination in October 2007.  The Veteran gave a history of experiencing dizzy spells which began three years previously.  The examiner noted that the Veteran had seizures which were currently stable on Trileptal.  He had syncope associated with seizures.  His syncopal episode was not related to his migraine headaches.

In an August 2010 VA addendum opinion, a VA examiner opined that the Veteran's seizures were not caused or aggravated by his headache disability.  No rationale was provided.

The Veteran underwent a VA examination in January 2012.  The examiner opined that it was less likely than not that the Veteran's seizure disorder was related to his service and that it was less likely than not that the Veteran's seizures were caused or aggravated by his headaches.  However, a rationale for this opinion was not provided.

On a VA mental health examination in September 2013, the Veteran reported that his epileptic seizures started in active duty as fainting spells.  In 2005 and 2006 he had reoccurring seizures a few times a year.  He was currently on anti-seizure medication.

Per the July 2014 Board remand instructions, the Veteran underwent a VA examination in September 2014 which consisted of an in-person examination and a review of the claims file.  The examiner noted that the Veteran was diagnosed with tonic-clonic seizures or gran mal (generalized convulsive seizures) which first occurred in 2005.  The examiner noted that it appeared that the Veteran had a seizure disorder which was probably not gran mal, but rather complex partial seizures.  The etiology was undetermined at the time but it was less likely than not that the seizures were caused or aggravated by his migraine headaches or that they were related to service.  The examiner noted that the Veteran was discharged from service in 1997 and the first syncopal episode appeared to be in 1999-2000 according to a private physician.  At that time the seizures were not yet proven but they occurred later in 2005-2006.  The examiner also noted that headaches were not traditionally the cause of seizures as usually seizures in adults are due to an abnormal electrical discharge/focus in the brain.  The examiner also noted that the service treatment records did not contain any documentation of seizures or syncopes.  

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a seizure disorder disability, to include as secondary to a service-connected headache disability, is not warranted.

As there is a current diagnosis of seizures, the first element of service connection is satisfied.  However, a Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Initially, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including epilepsies and other organic diseases of the nervous system, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

There are no clinical findings or diagnoses of seizures during service or for several years thereafter.  The first post-service evidence of seizures is a diagnosis of epilepsy in May 2005.  Additionally, an October 2006 private neurology note indicated that the Veteran had a slight syncopal episode in 2000.  None of the treatment records show that the Veteran was diagnosed with a seizure disorder to a compensable degree within one year of service.  Accordingly, service connection for arthritis on a presumptive basis is not warranted.  

To the extent that the Veteran is asserting that he experienced seizures and continuing symptoms thereafter, the Board acknowledges that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

However, the Board finds it significant that on VA examination in October 2007, the Veteran gave a history of experiencing dizzy spells which began 3 years ago.  The September 2014 VA examiner also noted that the Veteran was discharged from service in 1997 and the first syncopal episode appeared to be in 1999-2000 according to a private physician.  

As the Veteran was not diagnosed with a seizure disability until many years after service and there was a period between his service and his post-service complaints where the medical record was silent for complaints of a seizure disability, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

The Board also finds that the weight of the evidence is against a finding that the Veteran's current seizure disability is etiologically related to the Veteran's military service on a direct basis.  Notably, the Board notes that the Veteran's service treatment records are negative for complaints or treatments for a seizure disability and the only medical opinion addressing the etiology of the seizure disability weighs against the claim.  As noted above, the September 2014 VA examiner opined that it was less likely than not that the Veteran's seizure disability was related to his active duty service.

None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Regarding service connection on a secondary basis, the Board notes that the Veteran is service-connected for a headache disability.

However, the Board finds that the weight of the evidence is against a finding that the Veteran's current seizure disability is etiologically related to the Veteran's military service on a secondary basis.  Again, the only medical opinions addressing the etiology of the seizure disability on a secondary basis weigh against the claims.  Notably, the September 2014 VA examiner determined that it was less likely than not that the Veteran's claimed seizure disability caused or aggravated by his migraine headaches as headaches were not traditionally the cause of seizures as usually seizures in adults are due to an abnormal electrical discharge/focus in the brain.  

None of the competent medical evidence currently of record refutes these conclusions, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Consequently, entitlement to service connection for a seizure disorder disability is not warranted on a direct or secondary basis.

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  
 
The Board notes the Veteran's contentions regarding the etiology of his claimed seizure disorder disability.  To the extent that the Veteran himself contends that a medical relationship exists between his claimed current disability and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that a seizure disorder disability is not a disability subject to lay diagnosis as this diagnosis requires medical training.  More significantly, the Veteran and his representative do not have the medical expertise to provide an opinion regarding the seizure disorder disability etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the VA examiner provided a detailed rationale in support of his opinions and cited to the relevant evidence.  For this reason, the VA examiner's opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  


ORDER

Entitlement to service connection for a seizure disorder, to include as secondary to headaches is denied.


____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


